DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “’M’ shaped profile” in line 2. It is unclear how the “M” profile is achieved in relation to the panels or the arrangement of the panels. For the purpose of Examination, the “M” profile is assumed to be along the horizontal length of the invention. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddad (US 2019/0183165).


1: Haddad teaches a cigarette paper dispenser (dispenser shown in Figure 11) comprising: (a) a plurality of panels and a plurality of hinge lines (see plurality of panels B, C1-C2, D, E, F1-F3, where each panels have at least one hinge line in between each channel), wherein (i) each panel is adjoined to at least one other panel along at least one hinge line, (ii) the panels are foldable along the hinge lines between a first configuration (first configuration shown in Figure 14, and second configuration (closed) in Figure 15) and a second configuration; and wherein (iii) in the first configuration the plurality of panels defines a tray (see the panels defining a tray, in Figure 14 generally planar configuration), and in the second configuration. the plurality of panels define an enclosure sized to accommodate a rolled cigarette (in the second configuration in Figure 15, the enclosure within F1, generally triangular portion is configured to accommodate an unclaimed rolled cigarette, paragraph 0085).

2: Haddad teaches the claimed invention as discussed above for Claim 1 and Haddad further teaches (a) in the first configuration the tray defines a substantially "M" shaped profile (Figure 14 below shows a generally M shaped profile); and (b) in the second configuration. the enclosure defines a substantially triangular shaped prism (see Figure 15, where the triangular shaped prism is shown).

    PNG
    media_image1.png
    411
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    577
    media_image2.png
    Greyscale

3: Haddad teaches the claimed invention as discussed above for Claim 2 and Haddad further teaches that the plurality of panels comprises at least a first (first cover panel B) and a second cover panel (second cover panel F3) and at least a first and second inner panel (First inner panel F1, second inner panel F2).

4: Haddad teaches the claimed invention as discussed above for Claim 3 and Haddad further teaches that the first inner panel is adjoined to the second inner panel along a first foldable hinge line along the length of the panels (hinge line along the length of the panel between F1 and F2, see Figures 11 and 14).

6: Haddad teaches the claimed invention as discussed above for Claim 1 and Haddad further teaches a pouch (generally shown as D1, Figure 11) disposed on one of the plurality of panels, wherein the pouch is foldable between; (a) a closed configuration (closed configuration shown in Figure 14, where 6 is closed), wherein the pouch is substantially flat (flat in the closed configuration), and (ii) an open configuration that defines a void sized to accommodate an unclaimed rolled cigarette (open configuration Figure 11, where the panel D is opened).

13: Haddad teaches a cigarette paper dispenser (dispenser shown in Figure 11) comprising a structure foldable between a first and second configuration (First configuration in Figure 15, second configuration in Figure 15); (a) the first configuration forming a tray (see the tray generally shown to the left in Figure 14); and (b) the second configuration forming a pouch for carriage of a rolled cigarette (in the second configuration in Figure 15, the enclosure within F1, generally triangular portion is configured to accommodate an unclaimed rolled cigarette, paragraph 0085).

Claim(s) 1-4, 6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamami (US 2006/0243610).

13: Chamami teaches cigarette paper dispenser (dispenser shown in Figure 1-3) comprising a structure foldable between a first and second configuration (First configuration in Figure 2, second configuration in Figure 3); (a) the first configuration forming a tray (see the tray formed by element 8); and (b) the second configuration forming a pouch for carriage of a rolled cigarette (in the second configuration closed position, forming a pouch within bottom case section 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddad (US 2019/0183165) in view of Staiano et al. (Staiano US 2016/0128382).

12: Haddad teaches the claimed invention as discussed above for Claim 1 except an elasticated element secured to one of the plurality of panels wherein when the plurality of panels are in the second configuration, the elastic element is sized to extend about an outer surface of the plurality of panels and engage the outer surface to secure the panels in the second configuration.
Staiano teaches an elastic or wire tie 91 can be utilized to hold the wallet 100 in a closed position when not utilized for the funnel (Figure 16), located on the exterior panels of 100, Figures 1-15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haddad such that an elastic or wire was further provided on the outer periphery of the invention of Haddad in order to hold the dispenser closed and secure the panels for transport.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735